Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicant’s representative Mr. Naim Shichrur, Reg. No. 56,248 on September 20, 2021.
The application has been amended as follows: 
The new versions of claims 2-4 and 6-25 will replace all prior versions of claims 2-4 and 6-25 in the application.

AMENDMENTS TO THE CLAIMS

Please add or amend the claims to read as follows, and cancel without prejudice or disclaimer to resubmission in a divisional or continuation application claims indicated as cancelled:

1. 	(Canceled)

determine a schedule of resources of a NAN group for data communication between a plurality of NAN devices;
set in a first field of a group attribute a predefined group type value to indicate a group type of the NAN group from a plurality of predefined group types, wherein the plurality of predefined group types comprises a one-to-many group type and another group type different from the one-to-many group type;
set in a second field of the group attribute information to indicate a source of the NAN group;
transmit a NAN frame comprising at least the first and second fields of the group
attribute and schedule information to indicate the schedule of resources of the NAN group; and
communicate data transmissions in the NAN group according to the schedule of
resources of the NAN group.

3. 	(Currently Amended) The product of claim 2, wherein the instructions, when executed, cause the NAN device to set the first field of the group attribute to indicate the one-to-many group type.

claim 2, wherein the one-to-many group type comprises a NAN group having one source.

5. 	(Canceled)

6. 	(Previously Presented) The product of claim 2, wherein the instructions, when
executed, cause the NAN device to form the NAN group based on a request from a service on the NAN device.

7. 	(Previously Presented) The product of claim 2, wherein the instructions, when
executed, cause the NAN device to form the NAN group for data communication of a specific service.

8. 	(Previously Presented) The product of claim 2, wherein the instructions, when
executed, cause the NAN device to determine the group type of the NAN group based on an indication from a service on the NAN device.

9. 	(Previously Presented) The product of claim 2, wherein the NAN frame comprises a NAN management frame.

10. 	(Previously Presented) The product of claim 2, wherein the NAN frame comprises a service discovery frame.



12. 	(Previously Presented) The product of claim 2, wherein the source of the NAN group comprises a point of control of the NAN group.

13. 	(Previously Presented) The product of claim 2, wherein the schedule of resources of the NAN group comprises a plurality of time slots outside NAN discovery windows.

14. 	(Previously Presented) The product of claim 2, wherein the NAN group comprises a multicast group.

15. 	(Currently Amended) The product of claim 2, wherein the instructions, when executed, cause the NAN device to set the first field of the group attribute to indicate the group type different from the one-to-many group type.

16. 	(Currently Amended) An apparatus comprising:
memory circuitry; and 
a processor comprising logic and circuitry configured to cause a Neighbor Awareness Networking (NAN) device to:
determine a schedule of resources of a NAN group for data communication
between a plurality of NAN devices;

a group type of the NAN group from a plurality of predefined group types, wherein the
plurality of predefined group types comprises a one-to-many group type and another
group type different from the one-to-many group type;
set in a second field of the group attribute information to indicate a source of the
NAN group;
transmit a NAN frame comprising at least the first and second fields of the group
attribute and schedule information to indicate the schedule of resources of the NAN
group; and
communicate data transmissions in the NAN group according to the schedule of
resources of the NAN group.

17. 	(Currently Amended) The apparatus of claim 16 configured to cause the NAN device to set the first field of the group attribute to indicate the one-to-many group type.

18. 	(Previously Presented) The apparatus of claim 16, wherein the source of the NAN group comprises a point of control of the NAN group.

19. 	(Currently Amended) The apparatus of claim 16 configured to cause the NAN device set the first field of the group attribute to indicate the group type different from the one-to-many group type.



21. 	(Previously Presented) The apparatus of claim 16 configured to cause the NAN device to determine the group type of the NAN group based on an indication from a service on the NAN device.

22. 	(Previously Presented) The apparatus of claim 16 comprising a radio, the processor configured to cause transmission of the NAN frame by the radio.

23.	(Previously Presented) The apparatus of claim 22 comprising one or more antennas connected to the radio, and another processor to execute instructions of an operating system (OS) of the NAN device.

24. 	(Currently Amended) An apparatus comprising:
means for causing a Neighbor Awareness Networking (NAN) device to determine a schedule of resources of a NAN group for data communication between a plurality of NAN devices;
means for causing the NAN device to set in a first field of a group attribute a predefined group type value to indicate a group type of the NAN group from a plurality of predefined group types, wherein the plurality of predefined group types comprises a one-to-many group type and another group type different from the one-to-many group type;

information to indicate a source of the NAN group;
means for causing the NAN device to transmit a NAN frame comprising at least the first and second fields of the group attribute and schedule information to indicate the schedule of resources of the NAN group; and
means for causing the NAN device to communicate data transmissions in the NAN group according to the schedule of resources of the NAN group.

25. 	(Previously Presented) The apparatus of claim 24 comprising means for determining the group type of the NAN group based on an indication from a service on the NAN device.

Allowable Subject Matter

Claims 2-4, 6-25 renumbered as 1-23 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 2-4, 6-25 renumbered as 1-23 are allowed for the reasons as set forth in the examiner’s amendment filed on 09/20/2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN F VOLTAIRE whose telephone number is (571)272-3953.  The examiner can normally be reached on M-F 9:00-6:45 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FARUK HAMZA can be reached on (571)272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER M CRUTCHFIELD/Primary Examiner, Art Unit 2466